DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “acquisition part”  in claims 1 and 5-6.
Such claim limitation(s) is/are: “calculation part”  in claim 1.
Such claim limitation(s) is/are: “selection part”  in claims 1 and 3-4.
Such claim limitation(s) is/are: “controller”  in claims 1 and 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 and 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Okamura et al. US 2009/0076763 A1 (hereinafter referred to as Okamura) in view of Kimura JP H10124766 A with equivalent English translation provided by SEARCH.

Regarding claim 1, Okamura discloses an inspection apparatus (fig. 4, elm. 44, par. [0053]) comprising:
an acquisition part (fig. 5, data storage unit 102 for storing, as basic data for discrimination, a of temperature fluctuation of each of the regions 63a to 63e when the wafer W is mounted on the heating plate 63, par. [0063]) configured to acquire first coordinate information (fig. 5, region 63a basic data discrimination of the one of regions 63a to 63e, par. [0063]) indicating a position (fig. 5, regions 63a to 63e, par. [0063]) of an inspection object (fig. 4, wafer W, par. [0063]) on a stage (fig. 4, heating plate 63, par. [0057]) and a plurality of pieces of second coordinate information indicating positions (fig. 5, regions 63a to 63e, par. [0063]) of a plurality of temperature sensors (fig. 4, temperature sensors 66, par. [0059]) on the stage when performing an inspection of the inspection object; 
a calculation part (fig. 6, calculation unit 100, par. [0063]) configured to calculate a Mahalanobis distance between a position specified by an average vector (fig. 9,  average value Mm, par. [0067]) of the first coordinate information and the positions of the plurality of temperature sensors (fig. 9-12, control unit 90, par. [0066]-[0068]); 
a selection part (fig. 5, control unit 90, par. [0063]) (data on the temperature fluctuation of each of the regions 63a to 63e is stored into the temperature data storage unit 101 of the apparatus control unit 90. (Step S1 in FIG. 13), par. [0071]) configured to select at least one temperature sensor including a temperature sensor having a smallest Mahalanobis distance (fig. 5, threshold value or less, par. [0072]), among the plurality of temperature sensors; and 
a controller (fig. 4, heater controller 67, par. [0072]) configured to control a temperature of the inspection object using temperature data measured by the selected at least one temperature sensor (example: (temperature sensor 66 and stored into the temperature data storage unit 101 via the heater controller 67 (Step S4 in FIG. 13), par. [0072]).  
Okamura does not disclose a temperature sensor having a smallest Mahalanobis distance among the plurality of temperature sensors.
Kimura discloses a temperature sensor having a smallest Mahalanobis distance (par. [0043]) among the plurality of temperature sensors (fig. 15B, n1 temperature sensors, par. [0004]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an environment monitoring system and an abnormality detecting method in which malfunction due to the delicate change of environment, as taught in Kimura in modifying the apparatus of Okamura. The motivation would be to reduce malfunction due to influence of slight environmental variations.

Regarding claim 2, Okamura and Kimura discloses the inspection apparatus of Claim 1, Okamura discloses wherein the average vector (fig. 9,  average value Mm , par. [0067]) of the first coordinate information (fig. 5, basic data for discrimination for each of the regions 63a to 63e when the wafer W is mounted on the heating plate 63, par. [0063]) is an x-coordinate average value and a y-coordinate average value of coordinates indicating the position of the inspection object (fig. 1, par. [0054]). 
 
Regarding claim 5, Okamura and Kimura discloses the inspection apparatus of Claim 1, Okamura discloses wherein the acquisition part (fig. 5, data storage unit 102 for storing, par. [0063]) is configured to acquire the first coordinate information (fig. 5, region 63a basic data discrimination of the one of regions 63a to 63e, par. [0063]) by capturing the inspection object (fig. 4, wafer W, par. [0063]) which has moved to an inspection position (Step S1 in FIG. 13, par. [0071]).  

Regarding claim 6, Okamura and Kimura discloses the inspection apparatus of Claim 1, Okamura discloses wherein the acquisition part (fig. 5, data storage unit 102 for storing, par. [0063]) is of the inspection object configured to acquire each vertex (fig. 4, wafer W, par. [0063]) as the first coordinate information (fig. 5, region 63a basic data discrimination of the one of regions 63a to 63e, par. [0063]).  

Regarding claim 7, Okamura discloses a control method (par. [0063]) comprising: acquiring first coordinate information (fig. 5, region 63a basic data discrimination of the one of regions 63a to 63e, par. [0063]) indicating a position (fig. 5, regions 63a to 63e, par. [0063]) of an inspection object (fig. 4, wafer W, par. [0047]) on a stage (fig. 4, heating plate 63, par. [0057]) and a plurality of pieces of second coordinate information indicating positions of a plurality of temperature sensors (fig. 4, temperature sensors 66, par. [0059]) on the stage when performing an inspection of the inspection object; calculating (fig. 6, calculation unit 100, par. [0063]) a Mahalanobis distance between a position specified by an average vector (fig. 9,  average value Mm , par. [0067]) of the first coordinate information and the positions of the plurality of temperature sensors(fig. 9-12, control unit 90, par. [0066]-[0068]); selecting at least one temperature sensor (data on the temperature fluctuation of each of the regions 63a to 63e is stored into the temperature data storage unit 101 of the apparatus control unit 90. (Step S1 in FIG. 13), par. [0071]) including a temperature sensor; and controlling a temperature of the inspection object using temperature data measured by the selected at least one temperature sensor (example: (temperature sensor 66 and stored into the temperature data storage unit 101 via the heater controller 67 (Step S4 in FIG. 13), par. [0072]).  
Okamura does not disclose a temperature sensor having a smallest Mahalanobis distance among the plurality of temperature sensors.
Kimura discloses a temperature sensor having a smallest Mahalanobis distance (par. [0043]) among the plurality of temperature sensors (fig. 15B, n1 temperature sensors, par. [0004]).
The references are combined for the same reason already applied in the rejection of claim 1.

Regarding claim 8, Okamura discloses a non-transitory computer-readable storage medium storing ( computer-readable recording medium, par. [0063]) a control program that causes a computer (fig. 5, control unit 90, par. [0063]) to execute: acquiring first coordinate information indicating a position (fig. 5, region 63a basic data discrimination of the one of regions 63a to 63e, par. [0063]) of an inspection object (fig. 4, wafer W, par. [0063]) on a stage (fig. 4, heating plate 63, par. [0057]) and a plurality of pieces of second coordinate information indicating positions of a plurality of temperature sensors (fig. 4, temperature sensors 66, par. [0059]) on the stage when performing an inspection of the inspection object; 
calculating a Mahalanobis distance between a position specified by an average vector (fig. 9,  average value Mm , par. [0067]) of the first coordinate information (fig. 5, data storage unit 102 for storing, as basic data for discrimination, a of temperature fluctuation of each of the regions 63a to 63e when the wafer W is mounted on the heating plate 63, par. [0063]) and the positions of the plurality of temperature sensors (fig. 6, calculation unit 100, par. [0063]) (fig. 9-12, control unit 90, par. [0066]-[0068]);
 	selecting at least one temperature sensor (fig. 5, control unit 90, par. [0063]) (data on the temperature fluctuation of each of the regions 63a to 63e is stored into the temperature data storage unit 101 of the apparatus control unit 90. (Step S1 in FIG. 13), par. [0071]) including a temperature sensor having; and 
controlling a temperature of the inspection object using temperature data measured by the selected at least one temperature sensor (temperature sensor 66 and stored into the temperature data storage unit 101 via the heater controller 67 (Step S4 in FIG. 13), par. [0072]).
Okamura does not disclose a temperature sensor having a smallest Mahalanobis distance among the plurality of temperature sensors.
Kimura discloses a temperature sensor having a smallest Mahalanobis distance (par. [0043]) among the plurality of temperature sensors (fig. 15B, n1 temperature sensors, par. [0004]).
The references are combined for the same reason already applied in the rejection of claim 1.

Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY G MCDONNOUGH whose telephone number is (571)272-6552. The examiner can normally be reached M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on (571) 272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY G MCDONNOUGH/Examiner, Art Unit 2858                                                                                                                                                                                                        
/LEE E RODAK/Primary Examiner, Art Unit 2858